Title: From Thomas Jefferson to Thomas Read, 17 February 1781
From: Jefferson, Thomas
To: Read, Thomas



Sir
Richmond Febry. 17. 1781.

I had received two days ago information from Genl. Greene of the advance of Ld. Cornwallis and immediately ordered about 1200 men from Washington, Montgomery, Botetourt, Bedford, Henry and Pittsylvania. Besides this I trusted that the Militia of other  Counties immediately in their way would turn out with Spirit. If this be done I hope a very good account will be rendered of Ld. Cornwallis. Your calling forth the whole strength of your County and the same measure by every County Lieutenant would be greatly approved to obtain so great an object. We did not call on your Counties particularly, because they had been called to Portsmouth, but every extra exertion of spirit will be very serviceable. Where Situations may shift every moment so rapidly I can only leave you to your own discretion recommending the most strenuous exertions to oppose the Enemy.
I am with great respect Sr. Yr. &c.
